Title: From James Madison to Alexander James Dallas, 6 September 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
Montpellier Sepr. 6. 1816

I return the answers of the Banks to the Treasury proposition.  Some of them, I observe, are sore at the idea of their yielding to the temptation of gain, in prolonging the refusal to resume specie payments.  The best mode of repelling the suspicion would be to dispose of their public Stock, and thus reduce their dividends.  Whilst they refuse to co-operate with the Treasury, that circumstance will justify it in not persisting in efforts to anticipate the epoch fixed by Congress for a general reform; and an adherence to that epoch can not be declined, unless Congs. should themselves give way.  That great exertions will be used to overcome their firmness and to substitute the epoch (July next) fixed by the Banks, cannot be doubted; and the success of these exertions is not a little to be apprehended, unless the National Bank can acquire an activity that will enfeeble the pleas of the State Banks, and fortify the good dispositions in that Body.  This may be hoped for; and the hope is strengthened by the general views you present of the fiscal condition of the U. S., which can not fail to be grateful and encouraging to the nation.
The proposition of Mr. Carroll is a handsome one.  It may lie over however for the meeting of Congress, or at least till our re-assembling at Washington.  The sufficiency of the offer to say nothing of the authority to accept it cannot be judged of, without knowing how far it embraces the ground considered by Mr. Hassler as essential, or what effect it may have on the owners of the residue.
I have not departed from the course intimated to you, for filling the vacancy which your determination to retire will produce at a day not very distant.  Mr. Crawford signified lately his acquiescence in the proposition made to him, and I have written to Mr. Clay in consequence of it.  As soon as I receive his answer, you shall be made acquainted with it.  Accept My great esteem & cordial regards

James Madison

